In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 01-4187
SAMUEL MUHAMMED,
                                               Plaintiff-Appellant,
                                 v.

CITY OF CHICAGO, et al.,
                                            Defendants-Appellees.
                          ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
          No. 00 C 1171—Matthew F. Kennelly, Judge.
                          ____________
  ARGUED OCTOBER 1, 2002—DECIDED DECEMBER 13, 2002
                     ____________


 Before COFFEY, RIPPLE, and KANNE, Circuit Judges.
  PER CURIAM. Samuel Muhammed brought this civil
rights and wrongful death action against the City of Chi-
cago and two police officers, alleging on behalf of himself
and the estate of his son Samuel Mitchell that the officers
were not justified in shooting Mitchell to death while re-
sponding to an armed bank robbery. The district court
granted summary judgment to the defendants on all claims,
concluding that Muhammed failed to raise a genuine is-
sue of material fact regarding the officers’ justification
for shooting Mitchell. We affirm.
 On the afternoon of March 2, 1999, a man robbed the
LaSalle National Bank branch at 515 North LaSalle Street
2                                              No. 01-4187

in Chicago at gunpoint. The robber obtained approximately
$20,000 in currency, which he placed in a black, white, and
red plastic bag before fleeing south on LaSalle Street. Sev-
eral bank tellers and security guards described the rob-
ber as a black man, about 5'8" tall, ranging in age from
20-31 years old, wearing a navy jacket, blue pants, sun-
glasses, and a blue “fisherman’s” hat.
  Chicago police dispatchers broadcast the robber’s de-
scription over the police radio. Officers James Volland and
Raymond Allen were on patrol in plain clothes when
they heard the broadcast. Shortly thereafter, while driv-
ing east on Lake Street near Jefferson and Clinton, the
officers spotted a man fitting the suspect’s description
walking toward their vehicle. Volland and Allen stopped
the man, later identified as Samuel Mitchell, and ques-
tioned him about the robbery. Allen identified himself
and Volland as Chicago police officers and ordered Mitchell
to stop. Mitchell pointed a gun at Allen, and Allen ducked
behind his car door. Volland, fearing that Mitchell would
shoot Officer Allen, fired two shots and hit Mitchell.
Mitchell fell to the ground. Volland again identified him-
self and Allen as police officers to Mitchell, as had Allen.
Mitchell aimed his gun at Volland, who fired two more
shots at Mitchell because he was in fear of serious bodily
injury. Mitchell was hit four times and died at the scene.
Neither Officer Allen nor Mitchell fired their weapons
during the incident.
   Muhammed sued the City and the two officers under 42
U.S.C. § 1983 and Illinois’ Wrongful Death Act, 740 Ill.
Comp. Stat. 180/1. The defendants moved for summary
judgment and provided affidavits supporting their view
that Officer Volland was justified in shooting Mitchell
because Mitchell had aimed his gun and threatened the
lives of the two officers. Muhammed opposed the motion
with affidavits and deposition testimony, arguing that
a factual dispute about the robber’s identity precluded
No. 01-4187                                                 3

summary judgment. The district court granted summary
judgment for the defendants on the ground that Muham-
med had failed to demonstrate a genuine issue of material
fact regarding the reasonableness of the officers’ use of
deadly force. Whether Mitchell actually robbed LaSalle
Bank, the court reasoned, was irrelevant to the question
of whether Volland was justified in shooting Mitchell.
  We review a district court’s grant of summary judgment
de novo and view the facts in the light most favorable to
the nonmoving party. Outlaw v. Newkirk, 259 F.3d 833,
836 (7th Cir. 2001). Summary judgment is proper if there
is no genuine issue of material fact and the moving party
is entitled to judgment as a matter of law. Fed. R. Civ. P.
56(c).
   The estate’s civil rights claim (and Muhammed’s cor-
relative § 1983 claim for the loss of his son’s society and
companionship, see Bell v. City of Milwaukee, 746 F.2d
1205, 1244 (7th Cir. 1984)) arises under the Fourth Amend-
ment’s prohibition against unreasonable seizures. A po-
lice officer’s use of deadly force is a seizure within the
meaning of the Fourth Amendment and accordingly must
be reasonable. Tennessee v. Garner, 471 U.S. 1, 7 (1985).
Deadly force may be used if the officer has probable cause
to believe that the armed suspect (1) “poses a threat of
serious physical harm, either to the officer or to others,” or
(2) “committed a crime involving the infliction or threat-
ened infliction of serious physical harm” and is about to
escape. Id. at 11-12. Whenever possible under the circum-
stances, the officer should try to identify himself as a
law enforcement officer to the suspect. Id.; Sherrod v.
Berry, 856 F.2d 802, 805 (7th Cir. 1988) (en banc). An
officer’s determination of the appropriate level of force
to use must be measured from the “perspective of a rea-
sonable officer on the scene, rather than with the 20/20
vision of hindsight.” Graham v. Connor, 490 U.S. 386, 396
(1989). What is important is the amount and quality of the
4                                               No. 01-4187

information known to the officer at the time he fired the
weapon when determining whether the officer used an
appropriate level of force. Sherrod, 856 F.2d at 804-05.
Thus, “when an officer believes that a suspect’s actions
[place] him, his partner, or those in the immediate vicinity
in imminent danger of death or serious bodily injury, the
officer can reasonably exercise the use of deadly force.” Id.
at 805 (emphasis omitted). The same rule applies to
Muhammed’s wrongful death claim under Illinois law. See
720 ILCS 5/7-5; 740 ILCS 180/1.
  On appeal Muhammed has abandoned his claims against
Allen and initially argues that summary judgment for
the City and Volland was not proper because there is a
dispute regarding whether Mitchell actually robbed La-
Salle Bank. According to Muhammed, the robber’s identity
is material to the outcome of the lawsuit. It is undisputed
that Mitchell threatened the officers with a gun subse-
quent to the time the officers knew that an armed robbery
had been completed. This makes the identity of the indi-
vidual who robbed the bank irrelevant in assessing wheth-
er Volland was justified in shooting Mitchell in the factual
situation set forth above. See Garner, 471 U.S. at 11.
   Muhammed also argues that the second round of shots
fired by Volland could be viewed as excessive force be-
cause Mitchell either did not aim a gun at Volland or
was incapacitated by Volland’s first set of shots. Muham-
med has failed to identify any specific eyewitness tes-
timony that contradicts Volland’s testimony that Mitchell
aimed his gun at Volland after he had aimed at Allen. He
does allude to purported testimony evidencing “the loca-
tions and the effects of the various bullet wounds to”
Mitchell in an attempt to cast doubt on whether Volland
needed to fire a second round of shots at Mitchell to in-
capacitate him, but Muhammed has not identified any
such testimony in the record before us. Without some evi-
No. 01-4187                                              5

dence of a disputed material fact, summary judgment was
appropriate. Outlaw, 259 F.3d at 837.
  Muhammed finally argues that summary judgment was
not appropriate because a jury could choose to disbelieve
Volland’s account of the shooting. To have prevented sum-
mary judgment, Muhammed needed to provide specific
evidence when attacking Volland’s credibility, such as con-
tradictory eyewitness accounts or other impeachment evi-
dence. See Walter v. Fiorenzo, 840 F.2d 427, 434 (7th Cir.
1988) (“A motion for summary judgment cannot be de-
feated merely by an opposing party’s incantation of lack
of credibility over a movant’s supporting affidavit.”).
 The district court grant of summary judgment is hereby
AFFIRMED.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                  USCA-02-C-0072—12-13-02